 



EXHIBIT 10.2
=========================================================================================================
SUNOCO PARTNERS LLC
DIRECTORS’ DEFERRED COMPENSATION PLAN
Amended as of January 1, 2005, and Restated effective December 20, 2005
=========================================================================================================

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
     As used in this Plan, the following terms shall have the meanings herein
specified:
     1.1 Change in Control — shall mean, and shall be deemed to have occurred,
upon the occurrence of one or more of the following events:
     (a) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the Partnership to any Person or its Affiliates, other than to Sunoco
or any Affiliate of Sunoco;
     (b) the consolidation, reorganization, merger or other transaction pursuant
to which more than fifty percent (50%) of the combined voting power of the
outstanding equity interests in the Company cease to be owned by Sunoco and its
Affiliates;
     (c) a “Change in Control” of Sunoco, as defined from time to time in the
Sunoco stock plans; or
     (d) the general partner (whether the Company or any other Person) of the
Partnership ceases to be an Affiliate of Sunoco.
     1.2 Committee — shall mean the entire board of directors of the Company
acting as an administrative committee of the whole, or such other committee of
the Board as may be appointed from time to time for purposes of administering
this Plan
     1.3 Common Unit — shall mean a common unit, representing a limited
partnership interest in the Partnership.
     1.4 Company — shall mean Sunoco Partners LLC, a Pennsylvania limited
liability company. The term “Company” shall include any successor to Sunoco
Partners LLC, any subsidiary or affiliate which has adopted the Plan, or an
entity that succeeds to the business of Sunoco Partners LLC, or any subsidiary
or affiliate, by merger, consolidation, liquidation or purchase of assets or
stock or similar transaction.
     1.5 Compensation — shall mean those fees and retainers payable by the
Company to a Participant in consideration for service as a Director.
     1.6 DER (or Distribution Equivalent Right) — shall mean, with regard to a
specific Restricted Unit (whether held in a Voluntary Deferred Compensation
Account or in a Mandatory Deferred Compensation Account), the contingent right
to receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Common Unit during the period such Restricted Unit
is outstanding.

1



--------------------------------------------------------------------------------



 



     1.7 Director — shall mean a member of the Board of Directors of Sunoco
Partners LLC.
     1.8 Mandatory Deferred Compensation Account — shall mean, with respect to
any Participant, the total amount of the Company’s liability for payment of
compensation mandatorily deferred by the Participant under this Plan.
     1.9 Mandatory Form of Continuing Deferral — shall mean and refer to the
written commitment by a Participant, in the form prescribed by the Committee, to
mandatorily defer the payment of all of the Board Restricted Unit Retainer
awarded to such Participant under this Plan pursuant to Article IV hereof.
     1.10 Participant — shall mean a Director, or former Director, who either
voluntarily has elected to defer, or is required mandatorily to defer, the
receipt of Compensation in accordance with the terms of this Plan.
     1.11 Partnership — shall mean Sunoco Logistics Partners L.P., a Delaware
limited partnership.
     1.12 Plan — shall mean this Sunoco Partners LLC Directors’ Deferred
Compensation Plan, as it may be amended from time to time.
     1.13 Restricted Unit — shall mean a phantom, or notional, unit (equivalent
in value and in cash distribution rights to a Common Unit), entered as a credit
in either the Mandatory Deferred Compensation Account, or the Voluntary Deferred
Compensation Account of a Participant and which, upon death, retirement or
termination of Board service.(for mandatorily deferred compensation) or upon
earlier payout under the terms of this Plan (for voluntarily deferred
compensation), entitles the Participant to receive a Common Unit.
     1.14 Voluntary Deferred Compensation Account — shall mean, with respect to
any Participant, the total amount of the Company’s liability for payment to the
Participant of voluntarily deferred compensation under this Plan, including any
payments in respect of DERs.
     1.15 Voluntary Deferred Payment Election Form — shall mean and refer to the
written election by a Participant, in the form prescribed by the Committee, to
voluntarily defer the payment of all or a portion of such Participant’s
Compensation under this Plan pursuant to Article II hereof.
ARTICLE II
Voluntary Deferral of Directors’ Compensation
     2.1 Election to Defer. Prior to the beginning of each calendar year
beginning after December 31, 2004, a Participant may elect voluntarily to defer
in the form of Restricted Units, all or a

2



--------------------------------------------------------------------------------



 



portion of the cash-based Compensation attributable to services to be performed
by the Participant in the next succeeding calendar year, by filing a written
notice of election with the Committee on the form(s) prescribed by the
Committee. Any such voluntary deferral election shall apply only to cash-based
Compensation attributable to services to be performed during the calendar year
following the calendar year in which the election is received by the Secretary
of the Company. An election to defer, made in accordance with this Article II
shall be irrevocable as of December 31 of the year preceding the calendar year
in which the Participant performs the services to which the cash-based
Compensation is attributable. All elections made by Directors on or before
December 31, 2004 with respect to cash-based Compensation attributable to
services performed in calendar year 2005, to the extent inconsistent with the
terms of the Plan, shall be limited by and administered in accordance with, the
terms of the Plan. A separate election form shall be filed for each calendar
year. The deferral election form(s) also will permit the Participant to specify:
     (a) the percentage of cash-based Compensation to be deferred; and

     (b) the designation of a beneficiary as set forth in Article V.
     2.2 Amount of Deferral The amount of cash-based Compensation to be
voluntarily deferred shall be designated by the Participant as a percentage of
such cash-based Compensation in multiples of five percent (5%) but shall not be
less than ten percent (10%).
     2.3 Time of Election An election to defer must be filed and received by the
Secretary of the Company by the end of the calendar year preceding the calendar
year in which the services are performed to which the cash-based Compensation is
attributable. A new Director also may elect to defer cash-based Compensation
attributable to his or her first year of Board service prior to the commencement
of his or her term in office, and such election shall be irrevocable as of the
date immediately preceding such Director’s commencement of his or her term in
office.
ARTICLE III
Voluntary Deferred Compensation Accounts
     3.1 Creation of Voluntary Deferred Compensation Accounts. Cash-based
Compensation voluntarily deferred hereunder shall be credited to a Voluntary
Deferred Compensation Account established by the Company for each Participant.
The portion of cash-based Compensation thus voluntarily deferred by the
Participant shall be converted into a number of Restricted Units credited to a
Participant’s Voluntary Deferred Compensation Account as set forth in the Plan.

3



--------------------------------------------------------------------------------



 



     3.2 Crediting Restricted Units. Restricted Units shall be credited to a
Participant’s Voluntary Deferred Compensation Account at the time the cash-based
Compensation otherwise would have been paid had no election to defer been made.
The number of Restricted Units to be credited to the Voluntary Deferred
Compensation Account shall be determined by dividing the cash-based Compensation
by the average closing price for Common Units as published in the Wall Street
Journal under the caption “New York Stock Exchange Composite Transactions” for
the period of ten (10) trading days immediately prior to the day on which the
cash-based Compensation otherwise would have been paid. Any fractional
Restricted Units also shall be credited to a Participant’s Voluntary Deferred
Compensation Account. The number of Restricted Units in a Participant’s
Voluntary Deferred Compensation Account shall be adjusted appropriately by the
Committee in the event of changes in the Partnership’s outstanding Common Units
by reason of any distribution, re-capitalization, merger, consolidation,
split-up, combination, exchange of units or the like, and such adjustments shall
be conclusive. Crediting of Restricted Units to a Participant’s Voluntary
Deferred Compensation Account shall not entitle the Participant to the rights of
a limited partner of the Partnership or holder of Partnership Common Units.
     3.4 Crediting DERs. For each Restricted Unit in the Participant’s Voluntary
Deferred Compensation Account, the Company shall credit such account with an
amount, in respect of DERs, equal to the cash distributions declared on a Common
Unit of the Partnership. The crediting shall occur as of the date on which such
cash distributions on the Common Units are paid. The number of Restricted Units
to be credited to the Participant’s Voluntary Deferred Compensation Account
shall be calculated by dividing the number of DERs by the average closing price
for the Partnership’s Common Units as published in the Wall Street Journal under
the caption “New York Stock Exchange Composite Transactions” for the period of
ten (10) trading days prior to the day on which the cash distributions are paid
on the Partnership’s Common Units. Any fractional Restricted Units also shall be
credited to the Participant’s Voluntary Deferred Compensation Account.
     3.5 Time of Payment. Except as provided in Article VII hereof, all payments
of a Participant’s Voluntary Deferred Compensation Account shall be made on the
later of: (a) the first day of the calendar year following the date of the
Participant’s separation from Board service, or (b) the first day following the
six (6) month anniversary of the Participant’s separation from Board service.
     Upon the death of a Participant prior to the final payment of all amounts
credited to his or her Voluntary Deferred Compensation Account, the balance of
his or her Voluntary Deferred Compensation Account shall be paid in accordance
with Article V, on the latest of: (c) the first

4



--------------------------------------------------------------------------------



 



day of the calendar year following the year of death, (d) the first day
following the six (6) month anniversary of the Participant’s separation from
Board service, or (e) the date that is thirty (30) days after the Participant’s
death.
     Notwithstanding the foregoing provisions of this Section 3.7, and except as
provided in Article VII, in no event shall any payment or distribution be made
within six (6) months of the cash-based Compensation being earned or awarded.
     3.6 Method of Payment. A Participant in this portion of the Plan shall
receive payment in a lump sum in cash of all voluntarily deferred cash-based
Compensation credited to such Participant’s Voluntary Deferred Compensation
Account. Restricted Units credited to the Participant’s Mandatory Deferred
Compensation Account shall be valued at the average closing price for Common
Units as published in the Wall Street Journal under the caption “New York Stock
Exchange Composite Transactions” for the period of ten (10) trading days
immediately prior to each new calendar year.
ARTICLE IV
Mandatory Deferred Compensation Accounts
     4.1 Creation of Mandatory Deferred Compensation Accounts. Compensation
deferred under this Article IV shall be credited, in the form of Restricted
Units, to a Mandatory Deferred Compensation Account established by the Company
for each Participant. Payout of such Mandatory Deferred Compensation Accounts
shall commence as provided in Section 4.5.
     4.2 Crediting Restricted Units. If the Committee elects to do so, each
Participant serving as a director of the Company, but who is not also an
employee of the Company, or any subsidiary or affiliate thereof, will be paid,
in quarterly installments, an aggregate annual dollar amount (the “Board
Restricted Unit Retainer”) to be credited to a Participant’s Mandatory Deferred
Compensation Account in the form of Restricted Units. The number of Restricted
Units to be credited quarterly to the Participant’s Mandatory Deferred
Compensation Account shall be determined by dividing the Board Restricted Unit
quarterly installment cash amount by the average closing price for Common Units
as published in the Wall Street Journal under the caption “New York Stock
Exchange Composite Transactions” for the period of ten (10) trading days
immediately prior to the day on which the quarterly installment payment is due.
     The number of Restricted Units in a Participant’s Mandatory Deferred
Compensation Account shall be adjusted appropriately by the Committee in the
event of changes in the Partnership’s outstanding Common Units by reason of any
distribution, re-capitalization, merger, consolidation,

5



--------------------------------------------------------------------------------



 



split-up, combination, exchange of units or the like, and such adjustments shall
be conclusive. Crediting of Restricted Units to a Participant’s Mandatory
Deferred Compensation Account shall not entitle the Participant to the rights of
a limited partner of the Partnership or holder of Partnership Common Units.
     4.4 Crediting DERs. For each Restricted Unit in the Participant’s Mandatory
Deferred Compensation Account, the Company shall credit such account with an
amount, in respect of DERs, equal to the cash distributions declared on a Common
Unit of the Partnership. The crediting shall occur as of the date on which such
cash distributions on the Common Units are paid. The number of Restricted Units
to be credited to the Participant’s Mandatory Deferred Compensation Account
shall be calculated by dividing the number of DERs by the average closing price
for the Partnership’s Common Units as published in the Wall Street Journal under
the caption “New York Stock Exchange Composite Transactions” for the period of
ten (10) trading days prior to the day on which the cash distributions are paid
on the Partnership’s Common Units. Any fractional Restricted Units also shall be
credited to the Participant’s Mandatory Deferred Compensation Account.
     4.5 Time of Payment. Except as provided in Article VII hereof, all payments
of a Participant’s Mandatory Deferred Compensation Account shall be made on the
later of: (a) the first day of the calendar year following the date of the
Participant’s separation from Board service, or (b) the first day following the
six (6) month anniversary of the Participant’s separation from Board service.
     Upon the death of a Participant prior to the final payment of all amounts
credited to his or her Mandatory Deferred Compensation Account, the balance of
his or her Mandatory Deferred Compensation Account shall be paid in accordance
with Article V, on the latest of: (c) the first day of the calendar year
following the year of death, (d) the first day following the six (6) month
anniversary of the Participant’s separation from Board service, or (e) the date
that is thirty (30) days after the Participant’s death.
     Notwithstanding the foregoing provisions of this Section 4.5, and except as
provided in Article VII, in no event shall any payment or distribution be made
within six (6) months of any quarterly installment of the Board Restricted Unit
Retainer being earned.
     4.6 Method of Payment. A Participant in this portion of the Plan shall
receive payment in a lump sum in cash of all mandatorily deferred Compensation
credited to such Participant’s Mandatory Deferred Compensation Account.
Restricted Units credited to the Participant’s Mandatory Deferred Compensation
Account shall be valued at the average closing price for Common Units as
published in the Wall Street Journal under the caption “New York Stock

6



--------------------------------------------------------------------------------



 



Exchange Composite Transactions” for the period of ten (10) trading days
immediately prior to each new calendar year.
ARTICLE V
Designation of Beneficiaries
     5.1 Designation of Beneficiary. The Participant shall name one or more
beneficiaries and contingent beneficiaries to receive any payments due
Participant at the time of death. No designation of beneficiaries shall be valid
unless in writing signed by the Participant, dated and filed with the Committee
during the lifetime of such Participant. A subsequent beneficiary designation
will cancel all beneficiary designations signed and filed earlier under this
Plan, and such new beneficiary designation shall be applied to all amounts
previously credited to the Participant’s Mandatory Deferred Compensation Account
(and/or Voluntary Deferred Compensation Account, as the case may be), as well as
to any amounts to be credited to such Participant’s Mandatory Deferred
Compensation Account (and/or Voluntary Deferred Compensation Account, as the
case may be), prospectively. In case of a failure of designation, or the death
of the designated beneficiary without a designated successor, distribution shall
be paid in one lump sum to the estate of the Participant.
     5.2 Spouse’s Interest. The interest in any amounts hereunder of a spouse
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.
     5.3 Survivor Benefits. Upon the Participant’s death, any balances in the
Participant’s Mandatory Deferred Compensation Account and/or Voluntary Deferred
Compensation Account shall be paid in a lump sum to the designated
beneficiary(ies).
ARTICLE VI
Source of Payments
     All payments of deferred Compensation shall be paid in cash from the
general funds of the Company and the Company shall be under no obligation to
segregate any assets in connection with the maintenance of any Mandatory
Deferred Compensation Account or Voluntary Deferred Compensation Account, nor
shall anything contained in this Plan nor any action taken pursuant to the Plan
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and Participant. Title to the beneficial
ownership of any assets, whether cash or

7



--------------------------------------------------------------------------------



 



investments, that the Company may designate to pay the amount credited to a
Mandatory Deferred Compensation Account or a Voluntary Deferred Compensation
Account shall at all times remain in the Company and Participant shall not have
any property interest whatsoever in any specific assets of the Company.
Participant’s interest in any Mandatory Deferred Compensation Account or
Voluntary Deferred Compensation Account shall be limited to the right to receive
payments pursuant to the terms of this Plan and such rights to receive shall be
no greater than the right of any other unsecured general creditor of the
Company.
ARTICLE VII
Change in Control
     7.1 Effect of Change in Control on Payment. Anything to the contrary in
this Plan notwithstanding, at any time prior to the calendar year in which the
services are performed to which Compensation is attributable, a Participant may
make an election (a “Change in Control Election”) (which shall be irrevocable as
of December 31 of the year preceding the calendar year for which it is made) to
receive, in a single lump sum payment, upon the occurrence of a Change in
Control (provided that the Change in Control also is a change in control for
purposes of IRC Section 409A, as amended, and the regulations issued
thereunder), the balance of such Participant’s Mandatory Deferred Compensation
Account and/or Voluntary Deferred Compensation Account attributable to such
Compensation, determined as of the valuation date immediately preceding the
Change in Control. Each such election shall be in writing and in conformity with
such rules as may be prescribed by the Committee.
     7.2 Amendment on or after Change in Control. On or after a Change in
Control, or before, but in connection with, a Change in Control, no action shall
be taken that would affect adversely the rights of any Participant or the
operation of this Article VII with respect to the balance in the Participant’s
Accounts immediately before such action, including, by way of example and not of
limitation, the amendment, suspension or termination of the Plan.
     7.3 Attorney’s Fees. The Company shall pay all legal fees and related
expenses incurred by a Participant in seeking to obtain or enforce any payment,
benefit or right such Participant may be entitled to under the plan after a
Change in Control. The Participant shall reimburse the Company for such fees and
expenses at such time as a court of competent jurisdiction, or another
independent third party having similar authority, determines that the
Participant’s claim was frivolously brought without reasonable expectation of
success on the merits thereof.

8



--------------------------------------------------------------------------------



 



ARTICLE VIII
Miscellaneous
     8.1 Nonalienation of Benefits. Participant shall not have the right to
sell, assign, transfer or otherwise convey or encumber in whole or in part the
right to receive any payment under this Plan except in accordance with
Article V.
     8.2 Acceptance of Terms. The terms and conditions of this Plan shall be
binding upon the heirs, beneficiaries and other successors in interest of
Participant to the same extent that said terms and conditions are binding upon
the Participant.
     8.3 Administration of the Plan. The Plan shall be administered by the
Committee which may make such rules and regulations and establish such
procedures for the administration of this Plan as it deems appropriate. In the
event of any dispute or disagreements as to the interpretation of this Plan or
of any rule, regulation or procedure or as to any questioned right or obligation
arising from or related to this Plan, the decision of the Committee shall be
final and binding upon all persons.
     8.4 Termination and Amendment. The Plan may be terminated at any time by
the Board of Directors of Sunoco Partners LLC, and may be amended at any time by
the Committee; provided, however, that, without the prior written consent of the
Participant, no such amendment or termination shall affect adversely the rights
of any Participant or beneficiary of a Participant with respect to amounts
credited to such Participant’s Mandatory Deferred Compensation Account and/or
Voluntary Deferred Compensation Account prior to such amendment or termination.
     8.5 Severability. In the case any one or more of the provisions contained
in this Plan shall be invalid, illegal or unenforceable in any respect the
remaining provisions shall be construed in order to effectuate the purposes
hereof and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
     8.6 Governing Law. THIS PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

9